Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 11/24/2021.
Request for Consideration under AFCP 2.0 program 
3. A Request for Consideration under AFCP 2.0 program along with claim amendments and arguments was filed with the office on 11/24/2021, in response to a final rejection dated 09/29/2021. Applicant’s amendments and arguments were fully considered and found to be persuasive.
Allowable Subject Matter
4. Claims 1, 10, and 18 are allowed. 
5. Claims 2-9, 11-17, 19 and 20 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s amendments and arguments filed with the office on 11/24/2021 were fully considered and found to be persuasive. Amended claims overcome the closest cited prior art of record cited in the office action dated 09/29/2021. 
The closest cited prior art of record, Kim et al (US 2013/0155037 A1), Mizumaki (US 2011/0175800 A1) in further view of Chen (US 2005/0127936 A1), neither individually nor in combination fail to, especially wherein the PCB comprises a test pad unit including a first test pad, a second test pad, a third test pad, a fourth test pad, and a fifth test pad and connected to the first line, the second line, and the third line, wherein the first out bonding unit, the second 
The cited prior art neither individually nor in combination fails to teach, “A display device comprising: a first substrate including a display area in which a plurality of pixel units are located and a non-display area adjacent to the display area; a circuit film separated from the first substrate and connected to the first substrate; a printed circuit board (PCB) separated from the first substrate and the circuit film and connected to the circuit film; and a first inspection pad, a second inspection pad, and a third inspection pad located in the non-display area and a bridge configured to electrically connect the first inspection pad, the second inspection pad, and the third inspection pad, wherein the circuit film comprises: a first line electrically connected to the first inspection pad; a second line electrically connected to the second inspection pad; a third line electrically connected to the third inspection pad; and a branch point configured to branch at least one line selected from the first line, the second line, and the third line into two sub-lines, wherein the PCB comprises a test pad unit including a first test pad, a second test pad, a third test pad, a fourth test pad, and a fifth test pad and connected to the first line, the second line, and the third line, wherein the first inspection pad, the second inspection pad, and the third inspection pad are not electrically connected with the plurality of pixel units, wherein at least one of the first line, the second line, and the third line is directly connected to the test pad 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858